

116 HR 5241 IH: Protecting Students from Worthless Degrees Act
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5241IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Mr. Krishnamoorthi introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Armed Services, and Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide consumer protections for students.
	
 1.Short titleThis Act may be cited as the Protecting Students from Worthless Degrees Act. 2.DefinitionsIn this Act:
 (1)Federal financial assistance programThe term Federal financial assistance program means a program authorized and funded by the Federal Government under any of the following provisions of law:
 (A)Title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.). (B)Title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.).
 (C)The Adult Education and Family Literacy Act (29 U.S.C. 3271 et seq.). (D)Chapter 30, 31, 32, 33, 34, or 35 of title 38, United States Code.
 (E)Chapter 101, 105, 106A, 1606, 1607, or 1608 of title 10, United States Code. (F)Section 1784a, 2005, or 2007 of title 10, United States Code.
 (2)Freely associated StatesThe term freely associated States means the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.
 (3)Institution of higher educationThe term institution of higher education— (A)with respect to a program authorized under paragraph (1)(A), has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002);
 (B)with respect to a program authorized under paragraph (1)(B), has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102);
 (C)with respect to a program authorized under paragraph (1)(C), has the meaning given the term postsecondary educational institution under section 203 of the Adult Education and Family Literacy Act (29 U.S.C. 3272); (D)with respect to a program authorized under paragraph (1)(D), has the meaning given the term educational institution under section 3452 of title 38, United States Code;
 (E)with respect to a program authorized under paragraph (1)(E), means an educational institution that awards a degree or certificate and is located in any State; and
 (F)with respect to a program authorized under paragraph (1)(F), means an educational institution that awards a degree or certificate and is located in any State.
 (4)StateThe term State includes, in addition to the several States of the United States, the Commonwealth of Puerto Rico, the District of Columbia, Guam, American Samoa, the United States Virgin Islands, the Commonwealth of the Northern Mariana Islands, and the freely associated States.
 3.Protections in occupations requiring State licensureNotwithstanding any other provision of law, an institution of higher education is not eligible to participate in a Federal financial assistance program with respect to any program of postsecondary education or training, including a degree or certificate program and any program offered by distance education or correspondence courses to students located in a State other than where the institution is physically located, that is designed to prepare students for entry into a recognized occupation or profession that requires licensing or other established requirements as a pre-condition for entry into such occupation or profession, unless, by not later than 1 year after the date of enactment of this Act—
 (1)the successful completion of the program fully qualifies a student, in the metropolitan statistical area in which the student resides, in the State in which the student resides, and in any State in which the institution indicates, through advertising or marketing activities or direct contact with potential students, that a student will be prepared to work in the occupation or profession after successfully completing the program, to—
 (A)take any examination required for entry into the recognized occupation or profession in the metropolitan statistical area and any State described in this paragraph, including satisfying all Federal, State, or professionally mandated programmatic and specialized accreditation requirements, if any; and
 (B)be certified or licensed or meet any other academically related pre-conditions that are required for entry into the recognized occupation or profession in any such State; and
 (2)the institution offering the program provides timely placement for all of the academically related pre-licensure requirements for entry into the recognized occupation or profession, such as clinical placements, internships, or apprenticeships.
 4.Certification requirements for gainful employment programsSection 487 of the Higher Education Act of 1965 (20 U.S.C. 1094) is amended— (1)in subsection (a), by adding at the end the following:
				
 (30)The institution will— (A)provide to the Secretary not later than the first December 31 following the date of enactment of the Protecting Students from Worthless Degrees Act (or, for any institution that does not have an active program participation agreement as of such date, the first December 31 after the institution enters into the agreement), in accordance with procedures established by the Secretary, a certification signed by the most senior executive officer of the institution that the institution and each of the eligible gainful employment programs included on the eligibility and certification approval report of the institution meets the requirements of subsection (k);
 (B)include with its certification an explanation of how each eligible gainful employment program is not substantially similar to any ineligible or discontinued program described in subsection (k)(2)(D); and
 (C)update the certification within 10 days if there are any changes in the approvals for an eligible gainful employment program, or other changes for an eligible gainful employment program that make the existing certification no longer accurate.; and
 (2)by adding at the end the following:  (k)Certification requirements for gainful employment programs (1)Definition of gainful employment programThe term gainful employment program means a program of training that—
 (A)in order to qualify for assistance under this title, is required under subsection (b)(1)(A)(i) or (c)(1)(A) of section 102, or section 101(b)(1), to satisfy gainful employment requirements; and
 (B)is offered by an institution eligible to receive assistance under this title. (2)In generalEach eligible gainful employment program included on the eligibility and certification approval report of an institution of higher education shall comply with each of the following:
 (A)The gainful employment program is approved by a recognized accrediting agency or is otherwise included in the institution's accreditation by its recognized accrediting agency, or, if the institution is a public postsecondary vocational institution, the program is approved by a recognized State agency for the approval of public postsecondary vocational education in lieu of accreditation.
 (B)The gainful employment program is programmatically accredited, if such accreditation is required by—
 (i)a Federal governmental entity; (ii)a governmental entity in the State in which the institution is located; or
 (iii)a governmental entity in a State in which the institution is not physically located, if the institution—
 (I)offers postsecondary education through distance education or correspondence courses to students located in that State; or
 (II)is otherwise subject to that State’s jurisdiction, as determined by that State. (C)The gainful employment program satisfies the applicable educational prerequisites for professional licensure or certification requirements in the State in which the institution is located or a State described in subparagraph (B)(iii), so that a student who completes the program and seeks employment in any such State qualifies to take any licensure or certification examination that is needed for the student to practice or find employment in an occupation that the program prepares students to enter.
 (D)The gainful employment program is not substantially similar to a program offered by the institution that, in any of the 3 years prior to the date of the eligibility and certification approval report, became ineligible for funding under this title due to the debt to earning rates measure, or any subsequent outcome measure, or was failing, in the zone, or otherwise close to failing with respect to, the debt to earning rates measure, or any subsequent outcome measure, and was voluntarily discontinued by the institution.
 (3)Requirements ensuring student awarenessBefore an institution offering a gainful employment program enrolls any student who intends to reside, practice, or seek employment in a State for which the program does not satisfy the applicable educational prerequisites for professional licensure or certification requirements needed for that occupation in that State, the institution shall—
 (A)notify the student that the gainful employment program does not satisfy the prerequisites; and (B)obtain from the student a handwritten statement, in the student's own words and signed by the student, acknowledging that the student wishes to enroll in the gainful employment program despite knowing that the gainful employment program does not meet the licensure or certification requirements for the occupation in the State in which the student intends to reside, practice, or seek employment.
 (4)Requirements regarding reestablishment of eligibilityThe institution shall not seek to reestablish the eligibility of a gainful employment program that is ineligible for funding under this subsection until not less than 3 years following the date specified in the notice of determination informing the institution of the program’s ineligibility..
 5.State authorization requirements for distance education programsSection 101 of the Higher Education Act of 1965 (20 U.S.C. 101(a)) is amended— (1)in subsection (a)(2), by inserting , in accordance with subsection (d) before the semicolon; and
 (2)by adding at the end the following:  (d)State authorization (1)In generalAn institution that offers postsecondary education through distance education or correspondence courses shall meet the requirements of subsection (a)(2) by being legally authorized within each State in which the institution's enrolled students are located, subject to paragraph (2).
 (2)State reciprocity agreementsAn institution described in paragraph (1) that is located in a State that participates in a State authorization reciprocity agreement with another State and that is covered by such State authorization reciprocity agreement, is considered to meet State requirements for the institution to be legally offering postsecondary distance education or correspondence courses in the other State—
 (A)subject to any additional requirements of that State; and (B)if the institution documents, in the manner required by the Secretary, that each State in which the institution's enrolled students are located has a State process—
 (i)to review and take appropriate action on complaints from any of such enrolled students concerning the institution, including enforcing applicable State law; and
 (ii)to make the complaints public. (3)State authorization reciprocity agreement definedIn this subsection, the term State authorization reciprocity agreement means an agreement between 2 or more States that—
 (A)authorizes an institution located and legally authorized in a State covered by the agreement to provide postsecondary education through distance education or correspondence courses to students located in other States covered by the agreement; and
 (B)does not prohibit any State in the agreement from enforcing the State's own statutes and regulations, regardless as to whether such statutes and regulations are general and apply to all educational institutions or specifically directed at a subset of educational institutions..
			